DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENT
In an interview on 1/24/2022 Applicant confirmed claim 15 in the response filed 1/10/2022 was intended to incorporate subject matter of previously objected to claim 19 and not intended to incorporate subject matter of canceled claim 12 as stated in arguments. Applicant clarified the Remarks section filed 1/10/2022 contained a typographical error and should read:
This is intended as a full and complete response to the Office Action dated July 9, 2021, having a shortened statutory period for response extended 3-months and set to expire on January 10, 2022. 
Upon entry of the submitted amendments, Claims 15-18 are pending in the application and are shown above. Claims 15- 18 are rejected by the Office. Claim 19 has been cancelled. Claim 15 has been amended to include the subject-matter of claim 19. Claims 7-14 and 20-32 have been cancelled. Reconsideration of the rejected claims is requested for reasons presented below.
 
Additionally, a formatting error resulted in missing underlining of new limitations added to claim 15. Applicant confirmed the limitations of claim 15 in the claims filed 1/10/2022 are correct but claim 15 should appear as:
15. (Currently Amended) A method, comprising: 
generating a repetitive tube wave in a tubular fluidly coupled to a wellbore; 
varying the repetitive tube wave through a plurality of frequency values;
detecting the reflected tube waves from the wellbore; [[and]]
determining wellbore information in response to the detected reflected tube waves; and 
selectively coupling a discharge side of a plunger of a multiplex pump to a suction side of the plunger.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674